Citation Nr: 0929327	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-08 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for right knee medial 
meniscus tear with degenerative joint disease, currently 
assigned a 20 percent evaluation.

2.  Whether new and material evidence has been received to 
reopen a claim for  entitlement to service connection for a 
right hip disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a right lower leg 
disability, to include right lower extremity radiculopathy 
and leg length discrepancy.

5.  Entitlement to service connection for a bilateral 
shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1958 to October 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2005, which assigned a 20 percent rating for the 
Veteran's service-connected right knee condition, previously 
rated noncompensable, and denied service connection for right 
hip, leg, ankle, and bilateral shoulder conditions.  However, 
the RO previously denied service connection for a right hip 
disability in an unappealed rating action dated in 1960.  As 
a result, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

With respect to the issue of service connection for a right 
leg disability, the RO limited this issue to radiculopathy.  
However, in many of his statements provided in connection 
with the appeal, the Veteran has also referred to a leg 
length discrepancy, which he states is due to his service-
connected knee condition, and which he alleges is in turn 
responsible for much of his other symptomatology.  The scope 
of a claimed issue should be based on the reasonable 
expectations of the non-expert, self-represented claimant and 
the evidence developed in processing that claim.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, the 
appellant generally is not competent to diagnose his medical 
condition; he is only competent to identify and explain the 
symptoms that he observes and experiences.  Id.  Similarly, 
he does not file a claim to receive benefits only for a 
particular diagnosis, but for the affliction his condition 
causes him.  Id.  Considered in light of these factors, the 
Board is of the opinion that the Veteran's claim for service 
connection for a right leg condition should also be construed 
as encompassing the leg length discrepancy he has mentioned 
on many occasions.  

The issues of entitlement to an increased rating for a right 
knee disability, and service connection for right hip, leg, 
and ankle disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral shoulder condition was first manifest years 
after service, and is not etiologically related to service or 
to any events which occurred in service, including parachute 
jumps.  

2.  The RO denied service connection for a right hip injury 
in a May 1960 rating decision, and a notice of disagreement 
with that determination was not received within one year of 
the May 1960 notification to him of the denial of that claim.  

3.  Evidence received since the May 1960 rating decision 
includes evidence which relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a right hip condition, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  A bilateral shoulder condition was not incurred in or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for a right hip disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notification and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In a letter dated in June 2005, prior to the initial 
adjudication of the claims, the RO advised the claimant of 
the information necessary to substantiate his service 
connection claims and of his and VA's respective obligations 
for obtaining specified different types of evidence.  He was 
notified of the service incurrence, current disability, and 
nexus elements of a service connection claim.  He was advised 
of various types of lay, medical, and employment evidence 
that could substantiate the various elements of his service 
connection claim.  Information regarding ratings and 
effective dates was provided in March 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The claim was 
subsequently readjudicated in the January 2007 statement of 
the case.  Thus, the duty to notify has been satisfied, as to 
the service connection issues decided in this decision.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
medical records have been obtained, as have post-service 
private and VA treatment records sufficiently identified by 
the Veteran.  Additional medical evidence received after the 
April 2007 supplemental statement of the case was obtained in 
connection with another claim, not part of this appeal, and 
is not relevant to the issues decided in this decision.  VA 
medical examinations provided in October 2005 and May 2006 
were based upon consideration of the Veteran's prior medical 
history, including medical records and examinations and also 
describe the disabilities in sufficient detail for the Board 
to make an informed decision.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection-Bilateral Shoulder Disability

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection, a Veteran must show (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and the in-
service disease or injury (or in-service aggravation), "the 
so-called 'nexus' requirement." Holton v. Shinseki, No. 
2008-7081, slip op. at 3 (Fed. Cir. Mar. 5, 2009); Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as osteoarthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Veteran contends that he was a paratrooper in service, 
and that when his parachute would open during a jump, it 
would severely jar his shoulders.  He stated that he 
performed approximately 57 jumps.  He said that he eventually 
had to have surgery on both of his shoulders to remove bone 
spurs.  He stated that he began being treated for this 
condition immediately after his discharge, although records 
of this treatment are unavailable. 

Service treatment records do not show any complaints or 
abnormal findings pertaining to the shoulders.  Likewise, the 
VA examination in April 1960 did not include any shoulder 
complaints or abnormal findings.

Operative reports of surgery performed in the Mercy Oakwood 
Medical Center in February 1995 and April 1995 show that the 
Veteran underwent revision of the right and left shoulder 
joints.  In February 1995, the diagnosis was rotator cuff 
tear, subacromial impingement, rupture of the biceps tendon, 
and chondropathy of the right shoulder.  In April 1995, the 
diagnosis was rotator cuff tear, subacromial impingement, and 
chondropathy of the left shoulder.  For both, as history, it 
was noted that the Veteran reported symptoms involving the 
shoulders for a period of 10 years from non-traumatic causes.  

A VA examination in May 2006 resulted in a clinical 
impression of bilateral shoulder pain, status post rotator 
cuff repair, not service-connected.  The examiner explained 
that although the Veteran made parachute jumps, he was not 
seen in service, or for many years thereafter.  Usually, 
impingement syndrome is a form of tendinitis which comes with 
over use, and with relative rest, it will resolve.  So 
although the Veteran did make parachute jumps, any injury or 
disability to the shoulder would have manifested right away 
while in service, or soon after his discharge.  Given that he 
was not seen for many years later, it was the examiner's 
opinion that his rotator cuff impingement had come later on 
during his civilian life.  He worked as a farmer with a lot 
of manual work, so it was more likely due to his non-service-
connected daily activities, and not due to his service-
connected parachute jumps.  The examiner concluded that it 
was neither shoulder condition was neither cause nor 
aggravated by his service-connected parachute jumps.   

Although the Veteran states that he was treated shortly after 
service for shoulder complaints, these statements, made many 
years after service, are outweighed by the absence of any 
pertinent complaints shown until 1995, which was 35 years 
after service, at which time a 10 year history of symptoms 
was noted.  In addition, the VA examiner concluded that the 
shoulder condition was not related to service.  There is no 
medical evidence in the Veteran's favor, and, hence, the 
weight of the evidence is against the claim.  In reaching 
this determination, the Board is mindful that all reasonable 
doubt is to be resolved in the Veteran's favor.  However, the 
preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

III.  New and Material Evidence-Right Hip 

To the extent required for a decision as to whether the claim 
is reopened, the Board finds that the notice and duty to 
assist provisions of the law have been met.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).   

Service connection for the residuals of a right hip injury 
was denied by the RO in a May 1960 rating decision.  The 
Veteran did not appeal that determination, and it is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2008).  

In June 2005, he filed a claim for service connection for a 
right hip problem, claiming that the condition was secondary 
to his service-connected right knee condition.  In view of 
the Veteran's contentions, the claim was developed solely on 
the basis of secondary service connection.  In the January 
2007 statement of the case, the Veteran was informed that his 
previous claim for service connection for a right hip 
disability was the subject of a prior final denial, and 
accordingly, the current claim was being considered only on a 
secondary basis.  The Veteran responded, in his March 2007 
substantive appeal, that he felt that he had been misinformed 
and was not aware of his appeal rights at the time of the 
1960 decision.  This cannot be interpreted as an acceptance 
of the RO's characterization of the issue.  In this regard, a 
separate theory of entitlement is not a new claim.  See 
Bingham v. Principi, 18 Vet. App. 470 (2004) aff'd sub nom. 
Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Ashford 
v. Brown, 10 Vet. App. 120 (1997); see also Schroeder v. 
West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (VA's duty to 
assist a claimant with the development of evidence extends to 
all applicable theories of a claim).  

Therefore, in the context of a claim which has been the 
subject of a prior, final decision, the claim must be 
considered as a request to reopen the previously denied 
claim.  If new and material evidence is received with respect 
to a claim which has been disallowed, the claim will be 
reopened, and if so reopened, the claim will be reviewed on a 
de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 
Vet.App. 27 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The previous claim had been denied on the basis that while 
the Veteran had a bruise to the right hip in service, there 
were no residuals shown on VA examination, and, hence, no 
current disability.  Without medical evidence of the current 
existence of a claimed condition, there may be no service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (1997).    

Added to the record in connection with the current claim, 
are, first of all, the Veteran's contentions that he has a 
right hip disability which results from his service-connected 
right knee disability.  In addition, he has submitted a 
number of records and statements from D. Kenny, D.C., whose 
records show treatment of the Veteran since June 2002.  In 
most statements, Dr. Kenny seems to indicate that the 
Veteran's hip complaints reflect a manifestation of his back 
disability, such as in the February 1, 2006, statement:  
"Low back pain going into hip and right knee."  However, in 
a February 8, 2006, letter, Dr. Kenny indicated that there 
was a structural relationship between the right knee and 
right foot, hip, and low back conditions.  By way of 
explanation, Dr. Kenny stated: "The right knee rotates 90 
degrees plus which influences the kinetic chain into aberrant 
function, structurally altering support and function of all 
structure above and below the dysfunctional right knee.  The 
right hip drops posteriorly and inferiorly creating more foot 
pounds of work on the right lower extremity, low back, and 
hip along with spinal instability."  The Board understands 
this to mean, in essence, that the right knee condition has 
caused gait and/or stance abnormalities which have caused, as 
pertinent here, abnormality of the hip.  In addition, Dr. 
Kenny stated that examination demonstrated pronounced 
weakness of the right psoas major and iliacus muscles, 
indicating the presence of current disability.  

This medical evidence indicating a current right hip 
disability with a potential nexus to service was not 
previously considered.  Moreover, the evidence relates to an 
unestablished fact necessary to substantiate the claim, 
specifically, current disability, as well as a nexus to 
service.  In this regard, evidence is weighed and credibility 
assessed after a claim is reopened.  See Justus v. Principi, 
3 Vet. App. 510 (1993).  Hence, the claim is reopened with 
the submission of new and material evidence, and VA must 
review the claim in light of all the evidence, new and old.  
38 C.F.R. § 3.156.   


ORDER

Service connection for a bilateral shoulder disability is 
denied.

New and material evidence to reopen the claim for service 
connection for a right hip disability has been received; to 
that extent only, the appeal is granted.


REMAND

Increased Rating-Right Knee

The Veteran believes that his service-connected right knee 
disability is more disabling than reflected by the current 20 
percent rating.  The most recent VA examination was performed 
in May 2006, and, while ligaments were stable, and drawer 
signs negative, McMurray's sign was positive.  McMurray's is 
a test for torn meniscus.  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1876 (30th ed. 2003).  In April 2007, D. Kenny, 
D.C., provided a list of apparent diagnoses, which included 
"pain instability right knee."  On a VA examination in 
August 2007, which addressed the Veteran's service-connected 
low back condition, the examiner also noted that since his 
last evaluation, the Veteran had undergone a magnetic 
resonance imaging (MRI) scan of the right knee which 
apparently showed abnormalities of the lateral meniscus.  The 
Veteran has not been provided a supplemental statement of the 
case addressing this additional evidence, which also raises 
the question of a worsening of the condition, and he must be 
afforded a current examination.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  In this regard, if warranted by the findings, 
separate ratings based on arthritis and instability of the 
knee may be assigned.  VAOPGCPREC 9-98, 63 Fed.Reg. 56704 
(1998); VAOPGCPREC 23-97, 62 Fed.Reg. 63604 (1997).  Finally, 
the records of the Veteran's treatment since the last VA 
examination, to specifically include the MRI report mentioned 
by the examiner, must be obtained.  

Service Connection-Right Hip, Right Leg, Right Ankle

Because the claim for service connection for residuals of a 
right hip injury has been reopened with the submission of new 
and material evidence, additional assistance in developing 
evidence pertinent to the veteran's claim must be provided.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2008).  Specifically, he must be provided 
a nexus opinion, which includes a claims file review by the 
examiner.  See Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Charles v. Principi, 16 Vet.App. 370, 374-75 (2002); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Moreover, a 
medical opinion must be obtained regarding whether the 
Veteran has a leg length discrepancy due to his knee 
condition, and, if so, whether the leg length discrepancy 
caused or aggravated right hip or right ankle conditions.  
Id.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all notification and 
development actions required by law for 
the reopened claim for service connection 
for a right hip disability.  
Specifically, the veteran should be 
notified of the evidence and information 
necessary to substantiate his reopened 
claim, including for secondary service 
connection.  Such notice should inform 
him of the respective obligations that he 
and VA bear in the production or 
obtaining that evidence or information.  
He should also be informed that leg 
length discrepancy is included as part of 
his claim for service connection for a 
right leg condition.  

2.  Obtain all records of VA treatment 
for or evaluation of right knee, right 
hip, and right leg conditions during the 
period from May 2006 to the present, to 
specifically include the report of an MRI 
of the knee apparently in early September 
2006 at the Milwaukee VAMC.  The Veteran 
also received treatment at the Iron City, 
MI, VAMC and at the Cleveland, WI, 
outpatient clinic.  All efforts to obtain 
VA records should be fully documented, 
and the VA facility must provide a 
negative response if records are not 
available. 

3.  Tell the Veteran to submit, or 
authorize VA to obtain, all records of 
private treatment for his right knee 
condition for the period from April 2007 
to the present.  Make reasonable attempts 
to obtain any records adequately 
identified.  All efforts to obtain these 
records should be fully documented.  

4.  Then, schedule the veteran for an 
appropriate VA examination for the 
following:

a.  Right Knee:  To determine the current 
manifestations and severity of his 
service-connected right knee medial 
meniscus tear with degenerative joint 
disease.  All symptoms should be reported 
in detail, including the presence or 
absence of instability and/or 
subluxation, as well as range of motion 
studies, and commentary as to the 
presence and extent of any functional 
loss due to painful motion, weakened 
movement, excess fatigability, repetitive 
motion, and/or incoordination.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion.  
The examiner should describe the extent 
to which a finding of functional loss due 
to pain is supported by adequate 
pathology and evidenced by the visible 
behavior of the claimant.  

b.  Right Leg:  The examiner should 
provide a diagnosis for the Veteran's 
complaints of numbness, radiating pain, 
and other symptoms involving the right 
leg.  In addition, the Veteran's legs 
should be measured to determine whether 
he has a leg length discrepancy.  All 
other indicated studies should be 
conducted as well.  After providing 
diagnoses for the conditions currently 
present, the examiner should provide an 
opinion as to whether any such condition 
was caused or aggravated by a service-
connected disability, in particular, the 
right knee condition and/or myofascial 
pain syndrome of the low back.  

c.  Right hip condition:  The examiner 
should determine whether the Veteran has 
a current, chronic right hip disability.  
If so, the examination should address 
whether such disability is due to (or, if 
not, aggravated by) any or all of the 
following:
*  The bruised hip noted in service;
*  Right knee disability;
*  Myofascial pain syndrome of the low 
back;
*  Leg length discrepancy; and/or
*  Radicular symptoms.

c.  Right ankle condition:  The examiner 
should determine whether the Veteran has 
a current, chronic right ankle 
disability.  If so, the examination 
should address whether such disability is 
due to (or, if not, aggravated by) any or 
all of the following:
*  Right knee disability;
*  Myofascial pain syndrome of the low 
back;
*  Leg length discrepancy; and/or
*  Radicular symptoms.

For each examination, the entire claims 
folder and a copy of this REMAND must be 
made available the physician.  The 
complete rationale for all opinions 
expressed should be provided.  Any 
indicated tests should be conducted, and 
the results reviewed prior to the final 
opinion.  

For each examination, it would be helpful 
if the physician would use the following 
language in his or her opinion, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

5.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claims on appeal, including the reopened 
claim for service connection for a right 
hip disability on a de novo basis, as 
well as service connection for the 
claimed leg length discrepancy as part of 
the issue of service connection for a leg 
condition.  If any claim is denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


